internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 7-plr-111447-00 date date number release date index number legend p a b c d e location state date date date date date date date dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 of the internal_revenue_code the facts as represented by p and p’s authorized representative are as follows on date p received plr which rules on similar issues addressed by this letter p seeks a confirmation of the rulings in light of the purchase of the interests in p by x and y and a change in the chemical reagent used to produce the synthetic_fuel and relocation of p’s synthetic_fuel facility the facility to e’s site in location the site as described in the ruling_request and subsequent correspondence from p’s authorized representative plr-111447-00 p is a delaware limited_liability_company taxable as a partnership p constructed owns and operates the facility for producing a solid synthetic_fuel from coal using the process described in the ruling_request and subsequent correspondence the facility is a secondary coal recovery system designed by a the facility consists of three production lines each of which consists of a briquetter which is fed by its associated mixer and each of which is capable of being operated independently because each production line is capable of being operated independently and can independently produce synthetic_fuel each independent production line may be treated as a separate facility the facility was constructed pursuant to a written contract entered into by a and b on date a assigned to p all of its rights and obligations under the construction_contract with respect to one facility on date b subcontracted with c to perform the procurement assembly and installation services under the construction_contract p provided an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all times thereafter through completion of the contract on date p received a determination_letter from the district_director for the state district that the facility was placed_in_service prior to date on date x purchased an interest in p from d pursuant to a purchase agreement as amended on date y purchased the remaining interest in p from a on date pursuant to a purchase agreement p relocated the facility to the site p has represented that following the relocation the fair_market_value of the original property is more than percent of the facility’s total value the cost of the new property plus the value of the original property p has entered into a synthetic_fuel and coal sales agreement the sales agreement with e under which p will sell synthetic_fuel to e_p also has the right to sell synthetic_fuel to third parties in excess of e’s projected requirements p has represented that all sales of synthetic_fuel will be to unrelated persons p has supplied a detailed description of the process employed at the facility as described the facility and the process implemented in the facility including the chemical reagent used to produce the synthetic_fuel meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facility and has submitted a report in which the expert concludes that significant chemical changes take place with the application of the process to the coal plr-111447-00 the rulings issued in plr which you wish to be reconfirmed in this private_letter_ruling are as follows p with use of the process will produce a qualified_fuel within the meaning of sec_29 the production of qualified_fuel from the facility will be attributable solely to p entitling p to the sec_29 credit for qualified_fuel sold to unrelated persons the contract for the construction of the facility constitutes a binding written contract within the meaning of sec_29 the sec_29 credit attributable to p may be allocated to the members of p in accordance with the members’ interests in p when the credit arises for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location after date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation the changes in facts since the issuance of plr are the purchase of interests in p by x and y and the change in chemical reagent used to produce the synthetic_fuel and relocation of the facility as described in the ruling_request and subsequent correspondence from p’s authorized representative the above rulings are not affected by the purchase of interests in p by x and y or the change in chemical reagent used to produce the synthetic_fuel and relocation of the facility as described in the ruling_request and subsequent correspondence from p’s authorized representative in addition p has indicated that it may relocate one or two of the independent production lines to another location accordingly p has also requested the following ruling because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of one or more of the independent production lines to a new location after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the plr-111447-00 essential components of the independent production line are retained and the production output at the new location is not significantly increased at the new location ruling_request to qualify for the sec_29 credit p’s facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1 a - e i and sec_1_46-3 of the regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 revproc_2001_30 2001_19_irb_1163 provides that a facility including one of multiple facilities located at the same site may be relocated without affecting the availability of the credit if all essential components of the facility are retained and the production capacity of the relocated facility is not significantly increased at the new location p has represented that the facility is designed with three separate and independent production lines so that each line can be operated as a separate_unit to produce synthetic_fuel p has represented that all of the major components of the production line would be relocated if the production line is relocated to a new site p has also represented that relocation of one or more production lines to another site would require the duplication of relatively minor components and site specific items involved in the relocation of any facility such as site preparation paving foundations area lighting and utilities based on the information submitted and the representations made we conclude that p may relocate one or more of the independent production lines provided the major or essential components of the independent production line are retained and the production output of the relocated production line is not significantly increased at the new location the production output is the amount of qualified_fuel including the production of a briquetted fuel product that can reasonably be expected to be actually produced by each facility using the prevailing practices in the industry regarding the performance of maintenance with regard to the various pieces of equipment in the facility reasonable allowances for shutdowns for repairs and or replacement of parts etc conclusions plr-111447-00 accordingly based on the representations of p and p’s authorized representative we conclude as follows p with use of the process will produce a qualified_fuel within the meaning of sec_29 the production of qualified_fuel from the facility will be attributable solely to p entitling p to the sec_29 credit for qualified_fuel sold to unrelated persons the contract for the construction of the facility constitutes a binding written contract within the meaning of sec_29 the sec_29 credit attributable to p may be allocated to the members of p in accordance with the members’ interests in p when the credit arises for the sec_29 credit a member’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location after date or replacement of part of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 provided the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement because the facility was placed_in_service prior to date within the meaning of sec_29 relocation of one or more of the independent production lines to a new location after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the essential components of the independent production line are retained and the production output at the new location is not significantly increased at the new location except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 plr-111447-00 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p’s authorized representative sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
